Citation Nr: 0606012	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-21 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from August 1976 to February 
1986.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a July 2003 decision which, in 
part, denied an increased rating for allergic rhinitis.  A 
videoconference hearing before the undersigned acting member 
of the Board was held in November 2004.  The Board, in part, 
remanded the issue on appeal for additional development in 
February 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

As noted above, the appeal was remanded in February 2005 to 
obtain medical records identified by the veteran as pertinent 
to his claim and, if appropriate, to obtain a VA examination 
to determine whether the veteran had nasal polyps.  The Board 
directed that if any medical records obtained showed nasal 
polyps, the veteran should be scheduled for a VA examination 
to determine the current severity of his sinus disorder.  
Thereafter, all VA outpatient records were obtained and 
associated with the claims file, and a November 2004 private 
ear, nose, and throat examination was received in December 
2004.  None of the additional medical records revealed any 
evidence of polyps.  

In July 2005, the claim was denied, based on the absence of 
any evidence of polyps, and a supplemental statement of the 
case was promulgated on July 29, 2005.  The evidentiary 
record shows that additional evidence in the form of private 
treatment records were received at the RO on September 29, 
2005, and apparently associated with a temporary file.  The 
evidence does not show that the veteran's claim had been 
certified by the Board prior to September 29, 2005.  The 
Board has carefully reviewed the evidence and procedural 
history of the case, and finds that the veteran has not 
waived his right to have the case referred to the RO for 
review and preparation of a supplemental statement of the 
case (SSOC).  Accordingly, pursuant to 38 C.F.R. § 19.31, the 
veteran's claim must be remanded for preparation of a SSOC 
discussing the additional treatment records.  

Moreover, the additional evidence indicated that a CT scan of 
the veteran's sinuses in September 2005 revealed evidence of 
a "cyst/polyp."  As the additional evidence suggests that 
the veteran may have polyps, the Board finds that a VA 
examination should be undertaken.  The duty to assist 
includes providing a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of a disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2005).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of his allergic rhinitis.  The 
claims folder must be made available to 
the examiner for review and a notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examiner should 
determine if the veteran has nasal 
polyps, and whether there is a greater 
than 50-percent obstruction of the nasal 
passage on either side, or complete 
obstruction on one side.  The examiner 
should also comment on the significance 
of the reported "cyst/polyp" noted on 
the September 2005 private medical report 
and indicate whether it is consistent 
with a polyp.  If so, the examiner should 
comment on whether it is related to 
allergic rhinitis or to a co-existing but 
unrelated disability.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, if available, should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, 
determine if all medical findings 
necessary to rate the veteran's allergic 
rhinitis have been provided by the 
examiner and whether he or she has 
responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2005).  

4.  After the requested development has 
been completed, readjudicate the merits 
of the claim based on all the evidence of 
record and all governing legal authority, 
including the Veterans Claims Assistance 
Act of 2000 and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC) and given the opportunity 
to respond thereto.  The September 2005 
private medical report should be 
considered in the SSOC.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




		
	William Steyn
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


